ACCEPTED
                                                                                            14-15-00243-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       8/31/2015 7:36:28 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                 NO. 14-15-00243-CR

                        IN THE COURT OF APPEALS                FILED IN
                                 FOR THE                14th COURT OF APPEALS
                                                           HOUSTON, TEXAS
          FOURTEENTH SUPREME JUDICIAL DISTRICT OF TEXAS
                                                        8/31/2015 7:36:28 AM
                               AT HOUSTON
                                                        CHRISTOPHER A. PRINE
          _______________________________________________________Clerk

                          JOSEPH BARUCH RODRIGUEZ
                                   Appellant

                                           v.

                          THE STATE OF TEXAS,
                                  Appellee
          _______________________________________________________

                          Appeal from Cause No. 12CR2802
                           In the 405th District Court of
                             Galveston County, Texas
                       __________________________________

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                      BRIEF FOR APPELLANT
                 _________________________________


To the Honorable Justices of the Court of Appeals:

      Appellant, JOSEPH BARUCH RODRIGUEZ, by and through his Counsel of

Record, JARED ROBINSON, files this Unopposed Motion to Extend Time to File Brief

and in support shows this Court the following:

                                           I.

      Appellant pled guilty to one count of Possession of a Controlled Substance, in the

amount of 1 to 4 grams on October 17, 2012. The court assessed punishment at 5 years

Deferred Adjudication Probation.
       On September 29th, 2014, the State of Texas filed a Motion to Adjudicate Guilt-

Revoke Community Supervision. A contested hearing was held on December 18th, 2014,

and the court found “true” that the defendant had violated conditions 1, 16A, 19, 22, and

26 of defendant’s probation. On February 13, 2015 the court sentenced appellant to

confinement in the Texas Department of Criminal Justice for a period of Six (6) years.

                                             II.

       Appellant’s brief is due on or before August 30, 2015. Appellant’s counsel

respectfully requests an extension for at least sixty days to file Appellant’s brief. The

Assistant District Attorney handling the case, Rebecca Klaren, has indicated the State of

Texas is unopposed to Appellant’s request for an extension.

       Appellant’s counsel needs additional time to complete his brief and additional

time to review the Reporter’s Record because of conflicts created by work in other cases.

More specifically, counsel for Appellant has been diligently preparing for multiple trials

that were scheduled to begin in Galveston County on August 24th and preparing for

another trial scheduled to begin in Galveston County on September 14th. This is the first

request for an extension of time filed with this Court. Therefore Counsel requests that

this Court extend the time to file Appellant’s Brief until at least October 30th, 2015.

                                           Respectfully Submitted,

                                           JONES ROBINSON, LLP.

                                                  /s/ Jared S. Robinson /s/
                                           JARED S. ROBINSON
                                           State Bar No.: 24060506
                                           1100 Rosenberg Avenue
                                           Galveston, Texas 77550


                                              2
                                          409.765-5705
                                          409.765.7570 Facsimile

                                          ATTORNEY FOR APPELLANT




                            CERTIFICATE OF SERVICE

       I hereby affirm a true and correct copy of the foregoing was delivered via hand-

delivery and/or electronic delivery to Rebecca Klaren, Assistant Galveston County

Criminal District Attorney, on the 29th day of August 2015.

                                          /s/ Jared S. Robinson
                                          JARED S. ROBINSON




                         CERTIFICATE OF CONFERENCE

       I hereby certify and affirm that I have communicated on the 29th day of August,

2015 with Rebecca Klaren, Assistant Galveston County Criminal District Attorney,

regarding Appellant’s request for an extension of time to file his brief and she has

indicated that the State of Texas is Unopposed to this request.

                                          /s/ Jared S. Robinson
                                          JARED S. ROBINSON




                                             3
4